UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires: April 30, 2009 Estimated average burden hours per response 2.50 SEC FILE NUMBER: 000-18272 CUSIP NUMBER:169450 10 3 (Check One):X Form 10-K Form 20-F Form 11-K Form 10-Q Form 10-D Form N-SARForm N-CSR For Period Ended:December 31, 2008 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant:FACT CORPORATION Former Name if Applicable: Address of Principal Executive Office (Street and Number):1530 - 9thAVENUE S.E. City, State and Zip Code:CALGARY, ALBERTA T2G 0T7 PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate)X (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed) The Form 10-K for the period ended December 31, 2008 will not be submitted by the deadline due to a situation where the workload exceeds available personnel.Certain events and activities during and subsequent to the end of the reporting period required the reallocation of time normally used for the preparation of the report.The Registrant’s independent auditors will also not be able to complete their review of the financial statements prior to March 31, 2009. Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification JACQUELINE
